Title: The Managers of the Pennsylvania Hospital to Franklin, David Barclay, and John Fothergill, 4–7 November 1772
From: Managers of the Pennsylvania Hospital
To: Franklin, Benjamin,Barclay, David Junior,Fothergill, John



Esteemed Friends
Pennsylvania Hospital 11 Mo. 4th.[–7] 1772
This accompanies duplicate of our last since which we have received Benja. Franklin’s favour of the [blank].

In pursuance of what we proposed, we have since drawn on you the following Bills at thirty days sight vizt.


No.1
payable to James Pearson for
£100.




2
ditto to ditto
100.




3
ditto to ditto
175.
£375.



4
ditto to Joseph King sign’d by all the same as above Except Israel Pemberton
}
200.



5
ditto to John Bull
500.




6
ditto to ditto
300.




7
ditto to ditto
250.




8
ditto to ditto
200.




9
ditto to ditto
150.




10
ditto to ditto
200.




11
ditto to ditto
275.
  1875.






  £2450.
  Sterling


And we intend in a few day to draw for £550. more, having the opportunity of selling the Bills at 60 per Cent Exchange, and of placing the Money on Interest at 6 per Cent, with Land Security.
We hope you will have the money in your hands before the Bills appear and become due, but that you may not be subjected to any inconvenience or our fund to any disadvantage in the Sale of the Stock, we have by the Tenor of the Bills contracted that they shall not be liable to any further damage, than the Payment of our Lawfull Interest after they become due, untill it suits you to discharge them. The Bills are printed in the like manner and Terms with the blank herein Inclosed. We are with much Respect Your assured Friends


11 Mo. 7th. 1772
We have further drawn on you Two Setts Bills as follows.


One Sett N. 12 payable to Cornelius Corsen
for
£200.


ditto 13 ditto to ditto
for
200.




£400. Sterling



